Citation Nr: 1503816	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for postoperative laminectomy and fusion of the lumbar spine, to include whether a separate rating is warranted for a left leg disability.   

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from June 1946 to January 1948 and from January 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a September 2012 decision, the Board granted a 40 percent rating for 
service-connected postoperative laminectomy and fusion of the lumbosacral spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In August 2014, the Court issued a Memorandum Decision which vacated the Board's decision regarding lumbosacral spine disability and remanded the matter for adjudication.  The Court found that the Board failed to address whether a left lower extremity disability, secondary to a service-connected thoracolumbar spine disability, was within the scope of the Veteran's increased rating claim.  

The September 2012 Board decision also denied entitlement to special monthly compensation based upon the need for regular aid and attendance of another person.  The Veteran did not appeal the issue of entitlement to special monthly compensation, and in the August 2014 decision, the Court deemed that matter abandoned.  

The Board previously remanded this matter in December 2009 and February 2011.  The Board finds that the development ordered in the December 2009 and February 2011 remands has been completed, and no additional development is necessary to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher initial rating for right lower extremity weakness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have unfavorable ankylosis of the entire thoracolumbar spine.

2.  The record does not reflect intervertebral disc syndrome having a total duration of at least six weeks during any 12-month period.

3.  The Veteran has weakness of the left lower extremity, which has been associated with the service-connected lumbar spine disability; this disability more nearly approximates mild incomplete paralysis of the sciatic nerve of the left lower extremity.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for postoperative laminectomy and fusion of the lumbosacral spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5242 (2014).  

2.  A rating of 10 percent, but no higher, for left lower extremity weakness is warranted throughout the increased rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a July 2005 letter informed the Veteran of the evidence required to substantiate his claim for an increased rating for a lumbar spine disorder and of the Veteran's and VA's respective duties for obtaining evidence.  A March 2006 letter provided notice regarding effective dates and disability ratings.  A July 2010 letter provided additional notice regarding increased rating claims, in accordance with Vazquez.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was initially scheduled for a VA examination of his lumbar spine in July 2005 but was unable to attend that examination.  The Veteran was afforded a VA examination of the lumbar spine in March 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Lumbar Spine Disability

Service connection for residuals of laminectomy was granted in March 1955.  A 20 percent rating was assigned from March 1955.  A temporary total rating was assigned from September 1958 to December 1958.  A 20 percent rating was assigned thereafter from December 1958.  A claim for an increased rating was received in February 2005.  A 40 percent rating was assigned from February 2005.  

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
 does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran asserts that a higher rating in excess of 40 percent is warranted based upon impairment of his bilateral lower extremities, which he contends is associated with his lumbar spine disability.  In a February 2006 written statement, the Veteran reported that his main problem was restriction of his mobility due to his leg weakness. 

A statement from the Veteran's physical therapist, dated in February 2006, noted  decreased strength in all lower extremity muscles, with the right-sided muscles manifesting a greater decrease in strength.  The Veteran had poor balance, both sitting and standing.  Active range of trunk motion was 50 percent in all planes with complaints of pain. 

An August 2005 statement from a private physician, Dr. T.J., noted that the Veteran developed lower extremity weakness bilaterally and had a spinal stenosis at L-3 through L-5.  He underwent surgery for that in 1994.  Dr. T.J. indicated that, following the surgery, the Veteran's legs remained weak, and he had difficulty with walking.  Dr. T.J. stated that the Veteran had spinal stenosis and surgery for problems in the cervical spine as well as the lumbar spine and had a resolving myelopathy which remained even following the surgery.   

A VA genitourinary examination dated in July 2006 reflect that the Veteran required assistive devices for limited ambulation, and that he had lower extremity weakness and gait disturbance.  

The Veteran's physical therapist submitted a statement dated in July 2010.  He reported that the Veteran had been treated since 2000 for decreased functional activities related to his low back surgeries.  The Veteran continued to report overall fatigue and weakness.  He also reported increased weakness in the standing position.  He reported a feeling of the legs "giving out" on him when in an erect standing position. 

The Veteran underwent another VA examination in March 2011.  The Veteran reported pain in the right buttock and numbness in the right foot.  The Veteran reported that the pain was worse with prolonged sitting (more than 30 minutes).  The Veteran denied incapacitating episodes in the past 12 months.  The Veteran reported fatigue, spasms, weakness, decreased motion, numbness and parasthesias.  The Veteran reported that he was homebound and only left home for medical appointments.  Upon physical examination, the Veteran had forward flexion to 125 degrees.  Extension could not be tested because the Veteran was seated in a wheelchair.  The Veteran had left and right lateral flexion to 30 degrees.  He had left and right rotation to 25 degrees.  Repetitive motion testing did not show a reduction in ranges of motion.  The combined range of lumbosacral spine motion was 235 degrees.  There was no ankylosis.  

The examiner noted functional impairment with limited motion, as noted in objective measurements.  There was additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination, which could not be specified without resorting to mere speculation as a result of a limited examination due to the Veteran being evaluated in a wheelchair at his request.  

The Board finds that a rating in excess of 40 percent is not warranted.  A higher rating is not assignable under the General Rating Formula, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not warranted based upon incapacitating episodes, as the Veteran does not have incapacitating episodes having a total duration of 6 weeks during a 12-month period.  

The rating criteria provide that neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  Medical evidence shows that the Veteran has weakness of the left lower extremity that is associated with the lumbar spine disability.  The Board finds that a separate 10 percent rating is warranted for   left lower extremity weakness, pursuant to 38 C.F.R. § 4.124a, DC 8520.  Service connection is currently in effect for right lower extremity weakness associated with the Veteran's lumbar spine disability.  The evidence does not show other neurological manifestations of the Veteran's lumbar spine disability which warrant separate ratings.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the thoracolumbar spine.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 
§ 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1). 




ORDER

A rating in excess of 40 percent for postoperative laminectomy and fusion of the lumbosacral spine is denied.

A separate 10 percent rating is granted for weakness of the left lower extremity, subject to regulations governing the payment of monetary benefits.  


REMAND

A December 2006 rating decision granted service connection for right lower extremity weakness and assigned a 10 percent rating.  In March 2007, the Veteran submitted a Notice of Disagreement with the December 2006 rating decision.  A Statement of the Case has not been issued.  Therefore the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case concerning the claim of  entitlement to a higher initial rating for right lower extremity weakness.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


